Exhibit 10.3

EMPLOYMENT AGREEMENT

Employment Agreement dated and effective as of August 12, 2009 (this
“Agreement”), between NANOPHASE TECHNOLOGIES CORPORATION, a Delaware corporation
(with its successors and assigns, referred to as the “Company”), and Jess
Jankowski, (referred to as “Executive Officer”).

Preliminary Statement

The Company desires to continue employing Executive Officer, and Executive
Officer wishes to continue being employed by the Company, upon the terms and
subject to the conditions set forth in this Agreement. The Company and Executive
Officer also wish to enter into the other covenants set forth in this Agreement,
all of which are related to Executive Officer’s continued employment with the
Company. In consideration of the mutual promises and covenants stated below,
Executive Officer and the Company therefore agree as follows:

Agreement

1. Employment for Term. The Company employs Executive Officer, and Executive
Officer hereby accepts employment as an Executive Officer of the Company,
beginning on August 12, 2009, and renewing automatically on an annual basis
until terminated pursuant to Section 7 below (the “Term”).

2. Position and Duties. During the Term, Executive Officer shall serve as
President and Chief Executive Officer, and shall report to the Board of
Directors (the “Board”) of the Company. During the Term, Executive Officer shall
also hold such additional positions and titles as the Board may determine from
time to time. During the Term, Executive Officer shall devote substantially all
of his business time and best efforts to his duties as an Executive Officer of
the Company.

3. Signing Benefits. In consideration of and in reliance upon Executive
Officer’s execution of this Agreement, and based entirely upon Executive
Officer’s acceptance of the duties and obligations to the Company under this
Agreement (specifically including, without limitation, Executive Officer’s
obligations under the covenants in Section 9, and the restrictions in Section 10
of the Agreement), the Company shall provide Executive Officer with signing
benefits including:

(a) the following Severance Benefits if the Company ends the Term for reasons
other than “Cause” (as defined in Section 8(a)) and Executive Officer signs,
without subsequent revocation, a Separation Agreement and Release in a form
acceptable to the Company: (i) the Company shall pay Executive Officer a sum
equal in annual amount to Executive Officer’s base salary in effect at the time
of termination during the period (the “Severance Period”) of 52 full weeks after
the effective date of termination, payable in proportionate amounts on the
Company’s regular pay cycle for executive employees and (if the last day of the
Severance Period is not the last day of a pay period) on the last day of the
Severance Period, and (ii) all stock options granted to Executive Officer prior
to termination shall become fully vested, and shall become exercisable (by
Executive Officer, or upon his death or disability, by his



--------------------------------------------------------------------------------

heirs, beneficiaries and personal representatives) in accordance with the
applicable option grant agreement and the Company’s 2004 Equity Compensation
Plan (the “Plan”) or such predecessor or successor stock option plan as may
govern any particular option grant agreement.

(b) the benefits arising from a Change In Control (as defined in Section 11(b)
).

4. Compensation.

(a) Base Salary. The Company shall pay Executive Officer a base salary,
beginning on the first day of the Term and ending on the last day of the Term,
of not less than $275,000 per annum, payable on the Company’s regular pay cycle
for professional employees. Executive Officer may be entitled to additional
compensation for his services as a member of the Board, as determined by the
Board in its sole discretion.

(b) Bonus Payment. Executive Officer will be eligible for discretionary bonuses
for services to be performed as an Executive Officer of the Company based on
performance milestones agreed upon by the Board.

(c) Stock Options. Subject to the provisions of the Company’s Plan, and as
determined by the Board in its sole discretion, Executive Officer shall be
eligible for such stock options and other equity compensation as the Board deems
appropriate.

(d) Other and Additional Compensation. Section 4(a) establishes the minimum
salary level for Executive Officer during the Term, and shall not preclude the
Board from awarding Executive Officer a higher salary at any time, nor shall it
preclude the Board from awarding Executive Officer bonuses or other compensation
in the discretion of the Board.

5. Employee Benefits. During the Term, Executive Officer shall be entitled to
the employee benefits made available by the Company generally to all other
Executive Officers of the Company, subject to all the terms and conditions of
the Company’s employee benefit plans in effect from time to time. Executive
Officer shall be entitled to five (5) weeks of paid vacation during each year of
the Term, subject to the Company’s vacation policy in effect from time to time.

6. Expenses. The Company shall reimburse Executive Officer for actual
out-of-pocket expenses reasonably incurred by Executive Officer in performing
services as an Executive Officer of the Company in accord with the Company’s
policy for such reimbursements in effect from time to time.

7. Termination.

(a) General. The Term shall end (i) immediately upon Executive Officer’s death,
or (ii) upon Executive Officer becoming disabled (within the meaning of the
Americans With Disabilities Act of 1991, as amended) and unable to perform fully
all essential functions of his job, with or without reasonable accommodation,
for a period of 150 calendar days. Either Executive Officer or the Company may
end the Term at any time for any reason or no reason, with or without Cause, in
the absolute discretion of Executive

 

2



--------------------------------------------------------------------------------

Officer or the Board (but subject to each party’s obligations under this
Agreement), provided that Executive Officer will provide the Company with at
least two (2) weeks prior written notice of Executive Officer’s resignation from
his position as an employee with the Company. Upon receipt of such written
notice, the Company, in its sole discretion, may accelerate the effective date
of the resignation to such date as the Company deems appropriate, provided that
Executive Officer shall receive the compensation required under Section 4(a) of
this Agreement for a full two (2) week period.

(b) Notice of Termination. If the Company ends the Term, it shall give Executive
Officer at least two (2) weeks prior written notice of the termination,
including a statement of whether the termination was for “Cause” (as defined in
Section 8(a) below). Upon delivery of such written notice, the Company, in its
sole discretion, may accelerate the effective date of such termination to such
date as the Company deems appropriate, provided that Executive Officer shall
receive the compensation required under Section 4(a) of this Agreement for a
full two (2) week period. The Company’s failure to give notice under this
Section 7(b) shall not, however, affect the validity of the Company’s
termination of the Term or Executive Officer’s employment, nor shall the lack of
such notice entitle Executive Officer to any rights or claims against the
Company other than those arising from Executive Officer’s right to receive the
compensation required under Section 4(a) of this Agreement for a full two (2
week period.

8. Severance Benefits.

(a) “Cause” Defined. “Cause” means (i) willful or gross malfeasance or
misconduct by Executive Officer in connection with Executive Officer’s
employment; (ii) Executive Officer’s negligence in performing any of Executive
Officer’s duties under this Agreement; (iii) Executive Officer’s conviction of,
or entry of a plea of guilty or nolo contendere with respect to, any felony or
misdemeanor reflecting upon Executive Officer’s honesty; (iv) Executive
Officer’s breach of any written policy applicable to all employees adopted by
the Company concerning conflicts of interest, political contributions, standards
of business conduct or fair employment practices, procedures with respect to
compliance with securities laws or any similar matters, or adopted pursuant to
the requirements of any government contract or regulation; or (v) breach by
Executive Officer of any of the material terms and conditions of this Agreement.

(b) Termination without Cause. If the Company ends the Term other than for
Cause, Executive Officer shall receive the Severance Benefits provided under
Section 3(a ) of this Agreement, provided that Executive Officer signs, without
subsequent revocation, a Separation Agreement and Release in a form acceptable
to the Company.

(c) Termination for Any Other Reason. If the Company ends the Term for Cause, or
if Executive Officer resigns as an employee of the Company, then the Company
shall have no obligation to pay Executive Officer any amount, whether for
salary, benefits, bonuses, or other compensation or expense reimbursements of
any kind, accruing after the end of the Term, and such rights shall, except as
otherwise required by law (or, with respect to the Options, as set forth in the
Plan or the applicable option grant agreements), be forfeited immediately upon
the end of the Term.

 

3



--------------------------------------------------------------------------------

9. Additional Covenants.

(a) Confidentiality. Executive Officer confirms his acceptance of all his
obligations under that certain Confidential Information and Proprietary Rights
Agreement between Executive Officer and the Company dated as of November 28,
1995.

(b) “Non-Competition Period” Defined. “Non-Competition Period” means the period
beginning at the end of the Term and ending twelve (12) months thereafter.

(c) Covenants of Non-Competition and Non-Solicitation.

(i) Executive Officer acknowledges that: [a] the Company will rely upon
Executive Officer to help maintain and grow the Company’s business and related
functions; [b] Executive Officer will have business relationships on the
Company’s behalf with the Company’s significant customers, suppliers and vendors
with whom the Company has exclusive, long-term or near-permanent relationships;
and [c] Executive Officer will have access to, use or control of highly valuable
non-public tangible confidential information about the Company’s developed and
developing technology, inventions, equipment, methods and know-how concerning
nanomaterials production, coating and marketing, as well as highly valuable
non-public tangible and non-tangible proprietary information about the Company’s
finances, pending transactions, customer identity and Customer dealings.

(ii) For the foregoing reasons, and in consideration of the benefits available
to Executive Officer under Sections 3(a), 3(b), 7(a), 7(b), 8(b), and 11(b) of
this Agreement, Executive Officer covenants that both during the Term of this
Agreement and the subsequent Non-Competition Period, Executive Officer shall not
in any manner, directly or indirectly:

[A] Engage in, be financially interested in, represent, render advice or service
of any kind to, or be employed by or in any way affiliated with, any other
business (conducted for profit or not for profit) which is materially engaged in
developing, producing, coating, refining, marketing, supplying or selling
nanocrystalline materials (including powders, dispersions and coatings) (a
“Prohibited Business”), (a) where such Prohibited Business is located or
conducted within a radius of fifty (50) miles from any of the Company’s
facilities where Executive Officer has worked or over which Executive Officer
has exercised any form of supervisory authority during a period of twelve
(12) months before the date of Executive Officer’s termination; or (b) where
Executive Officer provides a Prohibited Business with services the same as or
similar to those he provided to the Company and such Prohibited Business,
regardless of its location, is either Cabot Corporation; Cabot Microelectronics
Corporation; DeGussa Corporation; NanoDynamics, Inc; NanoProducts Corporation;
Nanotechnologies, Inc.; NanoMaterials Technology Pte, LTD; Nanogate, SDC
Materials; Primet Precision Materials, Inc.; ItN Nanovation; Nanux, Inc.; PPG
Industries; or Nanomaterials Company.

[B] Whether on Executive Officer’s own behalf or on behalf of any other person
or entity, (a) contact, solicit, accept business from, disrupt or in any way
interfere with the Company’s business relationship with any person or entity
that was a

 

4



--------------------------------------------------------------------------------

customer, supplier or vendor of the Company during Executive Officer’s
employment, with respect to the type of business done by the Company, or
(b) contact, solicit or attempt to solicit for employment or engagement any
persons who were officers, employees or contractors of the Company at any time
within a 180-day period before the date of Executive Officer’s termination.

(iii) The restrictions in Section 9(c)(ii) shall not preclude Executive Officer
from owning up to three percent (3%) of the voting securities of any Prohibited
Business whose voting securities are registered under Section 12(g) of the
Securities Exchange Act of 1934.

(d) Remedies.

(i) Injunctions. In view of Executive Officer’s access to the Company’s
confidential information, and in consideration of the value of such property to
the Company, Executive Officer agrees that the covenants in this Section 9 are
necessary to protect the Company’s interests in its proprietary information and
trade secrets, and to protect and maintain customer and supplier relationships,
both actual and potential, which Executive Officer would not have had access to
or involvement in but for his employment with the Company. Executive Officer
confirms that enforcement of the covenants in this Section 9 will not prevent
him from earning a livelihood. Executive Officer further agrees that in the
event of his actual or threatened breach of any covenant in this Section 9, the
Company would be irreparably harmed and the full extent of injury resulting
therefrom would be impossible to calculate, and the Company therefore will not
have an adequate remedy at law. Accordingly, Executive Officer agrees that
temporary and permanent injunctive relief are appropriate remedies against such
breach, without bond or security; provided, however, that nothing herein shall
be construed as limiting any other legal or equitable remedies available to the
Company.

(ii) Enforcement. Executive Officer shall pay all costs and expenses (including,
without limitation, court costs, investigation costs, expert witness and
attorneys’ fees) incurred by the Company in connection with its successfully
enforcing its rights under this Agreement. The Company shall have the right to
disclose the contents of this Agreement or to deliver a copy of it to any person
or entity whom the Company believes the Executive Officer has solicited in
violation of this Agreement.

(iii) Arbitration. No dispute arising from Executive Officer’s actual or
threatened breach of any covenant in this Section 9 shall be subject to
arbitration. However, any other dispute or claim arising from any other
provision of this Agreement, or relating to Executive Officer’s employment
(whether based on statute, ordinance, regulation, contract, tort or otherwise),
shall be submitted to arbitration before a single arbitrator pursuant to the
Employment Arbitration Rules of the American Arbitration Association. Any such
arbitration shall be conducted in Chicago, Illinois. An arbitration award
rendered under this Section 9(d)(iii) shall be final and binding on the parties
and may be submitted to any court of competent jurisdiction for entry of a
judgment thereon in accord with the Federal Arbitration Act or the Illinois
Arbitration Act.

10. Limitation On Claims. EXECUTIVE OFFICER AGREES THAT HE WILL NOT COMMENCE ANY
ACTION OR SUIT RELATING TO MATTERS ARISING OUT OF HIS EMPLOYMENT WITH THE
COMPANY (IRRESPECTIVE OF

 

5



--------------------------------------------------------------------------------

WHETHER SUCH ACTION OR SUIT ARISES OUT OF THE PROVISIONS OF THIS AGREEMENT)
LATER THAN SIX MONTHS AFTER THE FIRST TO OCCUR OF (A) THE DATE SUCH CLAIM
INITIALLY ARISES, OR (B) THE DATE EXECUTIVE OFFICER’S EMPLOYMENT TERMINATES FOR
ANY REASON WHATSOEVER. EXECUTIVE OFFICER EXPRESSLY WAIVES ANY APPLICABLE STATUTE
OF LIMITATION TO THE CONTRARY.

11. Successors and Assigns.

(a) Executive Officer. This Agreement is a personal contract, and the rights and
interests that this Agreement accords to Executive Officer may not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by Executive
Officer. Except to the extent contemplated in Section 3(a)(ii) above, Executive
Officer shall not have any power of anticipation, alienation or assignment of
the payments contemplated by this Agreement, all rights and benefits of
Executive Officer shall be for the sole personal benefit of Executive Officer,
and no other person shall acquire any right, title or interest under this
Agreement by reason of any sale, assignment, transfer, claim or judgment or
bankruptcy proceedings against Executive Officer. Except as so provided, this
Agreement shall inure to the benefit of and be binding upon Executive Officer
and Executive Officer’s personal representatives, distributees and legatees.

(b) The Company. This Agreement shall be binding upon the Company and inure to
the benefit of the Company and its successors and assigns, including but not
limited to any person or entity that may acquire all or substantially all of the
Company’s assets or business or with which the Company may be consolidated or
merged. This Agreement shall continue in full force and effect in the event the
Company has or becomes subject to a “Change In Control,” defined solely for
purposes of this Section 11(b) as any event or series of events which result in
any of the following: (i) one person or entity, or a group of persons or
entities affiliated in any way, acquiring any right of ownership or control over
more than fifty percent (50%) of the Company’s stock; (ii) a sale or disposal of
all or substantially all of the Company’s assets; (iii) the Company’s merging or
consolidating, otherwise combining or affiliating with another business;
(iv) the Company’s dissolving or liquidating; or (v) more than a fifty percent
(50%) change in the membership of the Company’s Board of Directors during any
contiguous period of fourteen (14) months, if that such change in membership
occurs without the concurrence or affirmative recommendation of the then-current
Board of Directors. If, within two (2) years after the occurrence of any
transaction(s) or other event(s) resulting in a Change In Control, Executive
Officer’s employment with the Company is terminated without cause (as defined in
Section 8(a) of this Agreement), his responsibilities or annual compensation are
materially reduced without his prior consent, or the Company ceases to be
publicly held (i.e., no longer subject to the periodic filing requirements of
the Securities Exchange Act of 1934) (each such circumstance being a “Trigger”),
then, subject to Executive Officer signing, without subsequent revocation, a
separation agreement and release in a form acceptable to the Company: [a] the
Company shall pay Executive Officer a sum equal in annual amount to Executive
Officer’s base salary in effect at the time the Trigger occurs for 104 full
weeks after the date the Trigger occurs, payable in proportionate amounts on the
Company’s regular pay cycle for executive employees; and [b] any stock options,
restricted or performance shares granted to Executive Officer prior to the date
the Trigger occurs shall become fully vested and shall immediately become
exercisable in accordance with the applicable option or share grant and the
Plan. At Executive Officer’s unilateral option, the Company’s obligations under
this Agreement shall cease if the

 

6



--------------------------------------------------------------------------------

successor to the Company, the purchaser or acquirer either of the Company or of
all or substantially all of its assets, or the entity with which the Company has
affiliated, shall assume in writing the Company’s obligations under this
Agreement (and deliver an executed copy of such assumption to Executive
Officer), in which case such successor or purchaser, but not the Company, shall
thereafter be the only party obligated to perform the obligations that remain to
be performed on the part of the Company under this Agreement.

12. Entire Agreement. This Agreement and the other agreements referenced herein
represent the entire agreement between the parties concerning Executive
Officer’s employment with the Company and supersede all prior negotiations,
discussions, understandings and agreements, whether written or oral, between
Executive Officer and the Company relating to the subject matter of this
Agreement.

13. Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing signed
by Executive Officer and by a duly authorized officer of the Company other than
Executive Officer. No waiver by any party to this Agreement of any breach by
another party of any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of a similar or dissimilar condition
or provision at the same time, any prior time or any subsequent time.

14. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested), sent by reputable overnight courier service
(charges prepaid), or by facsimile to the recipient at the address below
indicated:

 

To the Company:   Nanophase Technologies Corporation   1319 Marquette Drive  
Romeoville, IL 60446   Attn: Vice-President, Human Resources & Employee
Relations   Facsimile: (630) 771-6775 To Executive Officer:   Jess Jankowski

or such other address or facsimile number, or to the attention of such other
person as the recipient shall have specified by prior written notice to the
sending party. Any notice under this Agreement shall be deemed to have been
given when so personally delivered, or one day after deposit, if sent by
courier, when confirmed received if sent by facsimile, or if mailed, five days
after deposit in the U.S. first-class mail, postage prepaid.

15. Severability. If any provision of this Agreement shall be determined by any
court of competent jurisdiction to be unenforceable to any extent, the remainder
of this Agreement shall not be affected, but shall remain in full force and
effect If any provision of this Agreement containing restrictions is held to
cover an area or to be for a length of time that is unreasonable or in any other
way is construed to be invalid, such provision shall not be determined to be
entirely of no effect; instead, it is the intention and

 

7



--------------------------------------------------------------------------------

desire of both the Company and Executive Officer that any court of competent
jurisdiction shall interpret or reform this Agreement to provide for a
restriction having the maximum enforceable area, time period and such other
constraints or conditions as shall be enforceable under the applicable law.

16. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

17. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience of reference, and no provision of
this Agreement is to be construed by reference to the heading of any section or
paragraph.

18. Withholding Taxes. All salary, benefits, reimbursements and any other
payments to Executive Officer under this Agreement shall be subject to all
applicable payroll and withholding taxes and deductions required by any law,
rule or regulation of any federal, state or local authority.

19. Applicable Law: Jurisdiction. The laws of the State of Illinois shall govern
the interpretation of the terms of this Agreement, without reference to rules
relating to conflicts of law.

 

NANOPHASE TECHNOLOGIES CORPORATION By:  

/s/ Jerry Pearlman

  Jerry Pearlman   Its: Chairman of the Compensation & Governance   Committee of
the Board of Directors

/s/ Jess Jankowski

  Jess Jankowski

 

8